DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Response to Amendment
	The amendment filed 11/17/2021 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each rejection previously set forth in the Final Office Action mailed 09/14/2021, however new issues arise as several claim objections and 112(b) rejections have been made. See objections/rejections below for details.
 Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 line 21 “the tension” should read “a tension”
Claim 1 lines 31-32 “single steering cable” should read “single one steering cable”
Claim 1 line 32 “a distal region” should read “the distal region”
Claim 1 line 33 “a given plane” should read “the given plane”
Claim 6 line 2 “the exit” should read “an exit”
Claim 11 lines 3-4 “the security wire holding and adjusting members” should read “the security wire holding member and the security wire adjusting member”
Claim 12 lines 2-3 “the inside of the catheter” should read “an inside of the catheter”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a member (generic placeholder) for holding (functional language) the security wire in claim 2, corresponding to element 102 in Applicant’s specification and equivalents thereof
a member (generic placeholder) for adjusting (functional language) a relative axial position in claim 2, corresponding to element 110 in Applicant’s specification and equivalents thereof
a device (generic placeholder) for fastening (functional language) in claim 3, corresponding to element 100 of Applicant’s specification and equivalents thereof
a device (generic placeholder) for adjusting the axial position (functional language) in claim 3, corresponding to element 112 of Applicant’s specification and equivalents thereof
a device (generic placeholder) for axial backlash compensation (functional language) in claim 7, corresponding to element 118/128 of Applicant’s specification and equivalents thereof
a mechanism (generic placeholder) for locking (functional language) a position in claim 8, corresponding to element 144 of Applicant’s specification and equivalents thereof
a device (generic placeholder) for blocking/unblocking (functional language) in claim 8, corresponding to element 142 of Applicant’s specification and equivalents thereof
a mechanism (generic placeholder) for indexing (functional language) in claim 10, corresponding to element 146 of Applicant’s specification and equivalents thereof
a mechanism (generic placeholder) for rotationally blocking the piston (functional language) in claim 13, corresponding to element 120 of Applicant’s specification and equivalents thereof

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 5 “in a tight condition whatever a bend given” is unclear as to what the term “whatever” means. It seems as if “in a tight condition results in a bend given” makes the most sense, however it is not required by the Office to substitute unknown terminology where “whatever” can be substituted for many different terms. For the purposes of examination, the term “whatever” is replaced by “results in”. Claims 3-7 and 11 are rejected due to their dependency on claim 2.

Claim 11 recites the limitation "the distal side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the same distal side of the catheter, or a different distal side that relates with the operation handle. For the purposes of examination, the Office will interpret “the distal side” as “a distal side.”
Claim 11 recites the limitation "the proximal side" in 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the same proximal side of the catheter, or a different proximal side that relates with the operation handle. For the purposes of examination, the Office will interpret “the proximal side” as “a proximal side.”
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claims 1, 8-10, and 13, the claimed limitation of:
“a first control mechanism, comprising a bending actuator operable to modify in a controlled manner the tension of said single one steering cable, 
wherein said single one steering cable is offset with respect to the internal tube, 
wherein said first control mechanism comprises a drum to which is fixed said single one steering cable, said drum being rotationally mobile about a transverse axis radially offset from a longitudinal axis of the operating handle, and 
wherein said bending actuator is integral with said drum and operable to control a rotation of the drum for winding said single one steering cable for, modifying in a controlled manner the tension of 
is novel in the art. The closest prior art of Soltis (US PGPub 2017/0143980) in view of Appling (US PGPub 2020/0094020) discloses a similar operation handle as previously rejected in the Final Office Action mailed 09/14/2021, however is silent to the claimed limitations above and hence would not be made obvious to combine with any prior art without destroying the intention of the device. Therefore, the claims would be allowable over all prior art pending corrections to the objections/rejections made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/27/2022

/WADE MILES/Primary Examiner, Art Unit 3771